Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 31 January 2020.  In virtue of this communication, claims 1-8 are currently presented in the instant application.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 1/31/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 8 all utilize the language “disposed at the same phase” and “disposed at a phase different from”.  In the specification, the application defines “disposed at the same phase” as “there is a straight line that is orthogonal to the optical axis of the lens 1 and passes both the fixed portion 2E and the engagement portion 2D” (paragraph [0019] gives this definition).  By interpretation, disposed at a phase different from would appear to be a location where a straight line cannot be made between the two described pieces.
However, this is not the case for claims 1 and 8.  By the broadest reasonable interpretation of this definition, any straight line that is drawn connecting the fixed portion 2E and engagement portion 2D would also pass through the screwing portion arranged on the opposite side of the pressing ring (see annotated figure below).


    PNG
    media_image1.png
    898
    415
    media_image1.png
    Greyscale

Furthermore, claim 2 has two issues.  The first is the same issue regarding claims 1 and 8, in which it is inconceivable how a single straight line can be perpendicular to the optical axis, pass through the screwing portion and the “other engagement portion and the contact surface”.  For one, there is no possible interpretation that allows for the engagement portion and contact surface to be in a straight line perpendicular to the optical axis, as the contact surface contacts in the direction of the optical axis, let alone also with the screwing portion.
In addition, there seems to be an antecedent basis issue with this claim.  In the first limitation, the claim claims that “another engagement portion” and “a contact surface” are engaged with “the lens”.  However, it is clear from Fig. 2 and the specification that both elements contact a second lens that is wholly separate from the lens the press member contacts.

The remaining claims are rejected as being dependent on claim 1, and not resolving the issues found in claim 1.

It should be noted that the claims are being considered indefinite as these rejections are due to the specific definition written in the specification, and the additional issue regarding claim 2 appears to only be an antecedent basis issue with the word “the lens” and not distinguishing between the second lens.
If these interpretations made above are considered correct by applicant, then a written description rejection under 112(a) will be considered.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirata (Publication No.: US 2021/0141291 A1);
Huang (Publication No.: US 2020/0292916 A1);
Wei (Publication No.: US 2020/0209507 A1);
Shima et al. (Publication No.: US 2018/0180835 A1); and
Ouchi (Publication No.: US 2014/0022652 A1) all disclose lens barrels utilizing pressing rings to hold the lens in place.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
2/23/2022